DETAILED ACTION
This office action is in response to Applicant’s communication of 4/21/2021. Claims 1-19 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/21/2021 and 12/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 6 and 15 are objected to because of the following informalities.  Claims 6 and 15 recite the term “UTXO” without reciting what this acronym stands for on the initial occasion of use.  Examiner suggests amending the initial use of “UTXO” in claims 6 and 15 as “Unspent Transaction Output (UTXO)”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claim 10 is directed to a system, i.e. devices performing the process; Step 1-yes.
Under Step 2A, prong 1, claims 1 and 10 recite a series of steps to detect, determine and prevent an unauthorized transaction, i.e. risk mitigation, which is a fundamental economic practice, mitigating risk and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, claim 1 (claim 10 being similar), stripped of all additional elements, recites “a) detecting a transaction broadcasted to …; b) determining if the transaction is authorized or unauthorized; c) taking a prevention action if the transaction is unauthorized.” which is a fundamental business practice long prevalent in our system of commerce.  Furthermore, the instant limitations as claimed can be evaluated in the human mind and completed manually through the use of pen paper and therefore also all in to the “Mental Processes Grouping”. 
	That is to say that the claimed limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and mental process but for the recitation of generic computer components and technology. That is, other than the mere nominal recitation of a “blockchain network” in claim 1 and “a first wallet device”, a “blockchain network” and “a prevention device connected to the first wallet device” there is nothing in the claim element which takes the steps out of the methods of organizing human activity and mental processes abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites a blockchain network, a first wallet device and a prevention device connected to the first wallet device, which is using one or more computers, to perform the steps of detecting, determining and taking…action. The computer components are recited at a high-level of generality (i.e., as a generic processor/computing device suitably programmed, see at least paragraph [0038] of the specification. The blockchain network can be any type of network leveraging blockchain technology, see at least paragraphs [0039] and [0061-0062]of the specification) to perform generic computer functions for preventing an unauthorized transaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component or merely using a computer as a tool to perform the abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(f) and (h). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using  generic computer processors/devices with memory suitably programmed and blockchain networks to perform the limitation steps amounts to no more than mere instructions to apply the exception using a generic computer component or merely using a computer as a tool to perform the abstract idea and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(f) and (h). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in claim 1, the limitations of: “a) detecting a transaction broadcasted to …; b) determining if the transaction is authorized or unauthorized; c) taking a prevention action if the transaction is unauthorized.” clearly recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  
	Applicant has leveraged generic computing elements and blockchain networks to perform the abstract idea of detecting, determining and preventing an unauthorized transaction, i.e. risk mitigation, without significantly more.
Dependent claims 2-9 and 11-19 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 11 define the prevention action as cancelling the transaction which is a fundamental economic practice when mitigating risk and an abstract idea but for the nominal recitation of the generic device. Claims 3 and 12 further refine the abstract idea by claiming a time delay or time period after which the transaction is effective.  Claiming that the transaction is cancelled during a time period is part of the abstract idea.  Claims 4 and 13 recite a smart contract and an auditor key at a very high level of generality such that this nominal recitation does not provide any technical detail and is interpreted to be merely software and a generic device.  Claims 5 and 14 recite sending a message between computing devices which is insignificant extra-solution activity akin to the conventional computing activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II).  Claims 6 and 15 recite that the message for cancelling the transaction is created at the same time as the transaction output is created and is paired or associated with the output data.  Associating or pairing intangible data/information together is an abstract idea without any underlying technical detail.  For instance, but for the nominal recitation of the generic computing components and technology, this can be interpreted to be a mental evaluation that can be completed through the use of pen and paper.  Claims 7 and 17 recite checking or comparing data/information which, as claimed, can be evaluated mentally but for the recitation of the generic computing elements, i.e. a database. Claims 8 and 18 recite certain criteria, i.e. values, used in the abstract idea to determine authenticity.  The criteria are values or number from which a comparison is made with nothing significantly more. Claims 9 and 19 recite notifying an entity of the prevention action which has no technical detail and is merely contacting a person which can be done in a myriad of ways.  Claim 16 recites a second device connected to a first device to generate the output while the first device generates the cancellation message.  These steps are claimed at a very high level of generality and further define the abstract idea but for the nominal recitation of generic processors/computers.    
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to detect, determine and prevent an unauthorized transaction, i.e. risk mitigation) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and a blockchain network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to detect, determine and prevent an unauthorized transaction, i.e. risk mitigation) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrade, US2018/0240107Al 

Regarding Claims 1 and 10, Andrade discloses a method and system for preventing blockchain intrusion, comprising the steps of: (a first wallet device adapted to connect to a blockchain network; and a prevention device connected to the first wallet device;) (at least [0006], wallet connected to a blockchain network, at least [0057])
a) detecting a transaction broadcasted to a blockchain network; (at least [0057], at least [0062], at least [0074], at least [0080], at least [0101-0106], at least [0180], at least [0360]). 
b) determining if the transaction is authorized or unauthorized; (at least [0058], at least [0180], at least [0221-0228], at least [0360]).
c) taking a prevention action if the transaction is unauthorized; (at least [0058], at least [0180], at least [0221-0228], at least [0360]). 

Regarding Claims 2 and 11, Andrade further discloses, wherein:
the prevention action comprises the step of canceling the transaction by a prevention device; (at least [0222], at least [0360], at least [0410]).  

Regarding Claims 3 and 12, Andrade further discloses, wherein:
the transaction was created with a time delay such that the transaction is effective only after the time delay since when the transaction was broadcasted, and the canceling step is performed by the prevention device during a period of the time delay; (at least [0219], at least [0221-0222], at least [0358], at least [0360]).  

Regarding Claims 4 and 13, Andrade further discloses, wherein:
the transaction was created with use of a smart contract, and the canceling step is performed by the prevention device using an auditor key; (at least [0051], at least [0058], at least [0216], “some or all of the same functions of the central server( s) by placing any or all of such functions into a "smart contract," i.e., a collection of computer instructions that require certain inputs or conditions to be met before allowing a transfer of CBEM.” and “a smart contract can include predetermined functions related to the execution, encryption, and enforcement of agreements between people or entities.”, at least [0360], at least [0362]).  

Regarding Claims 5 and 14, Andrade further discloses, wherein:
the canceling step further comprises sending a pre-signed cancelation message to the blockchain network by the prevention device; (at least [0180], “…deny permission for the transaction; delay granting permission for the transaction for a period of time; and send an alert from the central server over a network to an electronic device associated with at least one of a governmental agency, a risk compliance officer, the client, and personnel associated with the system run by the central server.”, at least [0230], at least [0410]).  

Regarding Claims 6 and 15, Andrade further discloses, wherein:
the pre-signed cancelation message is created at the same time when a UTXO that is required by the transaction is created; the pre-signed cancelation message paired with the UTXO; (at least [0017], if the multi-signature address, i.e. pre-signed, is not met with the required private keys for spending the bitcoins, i.e. UTXO, then the transaction is reversed or cancelled, at least [0051-0058]).  

Regarding Claims 7 and 17, Andrade further discloses, wherein:
the determining step comprises checking the transaction against records in a database.  (at least [0116], at least [0247], at least claim 29)

Regarding Claims 8 and 18, Andrade further discloses, wherein the determining step comprises checking authenticity of the transaction based on one or more of the following criteria: 
whether a transaction amount of a user requesting the transaction reaches a limit per user per day; b) whether the systemwide total transaction amount reaches a limit per system per hour; c) whether an arrival rate of withdrawal requests from a user requesting the transaction reaches a threshold; and d) whether a proximity of an address to one or more hacker-controlled address in a transaction to or from a user reaches a threshold; (at least [0219-0222]).  

Regarding Claims 9 and 19, Andrade further discloses, wherein:
the prevention action comprises sending an alert to the asset owner and/or a system administrator; (at least [0180], “…deny permission for the transaction; delay granting permission for the transaction for a period of time; and send an alert from the central server over a network to an electronic device associated with at least one of a governmental agency, a risk compliance officer, the client, and personnel associated with the system run by the central server.”, at least [0230], at least [0410]).

Regarding Claim 16, Andrade further discloses, the system of claim 15, further comprises:
a second wallet device connected to the first wallet device; the second wallet device adapted to generate the UTXO while the first wallet device adapted to generate the pre-signed cancelation message paired with the UTXO; (at least [0017], as disclosed in the specification, the term “device” can be anything from software, hardware or any combination of each. As such, if the signature addresses, i.e. pre-signed cancelation message if not complied with, a reversal or cancellation of the transaction occurs. At least [0051-0058]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/29/2022